POLEN, Judge.
We deny the petition for writ of certiorari. As this Court found in Investigation: Florida Statute 27.04, Subpoena of Roche v. State, 589 So.2d 978, 980 (Fla. 4th DCA 1991), a party seeking to have confidential sources disclosed must establish 1) that the information is relevant; 2) the information is not available from alternative sources; and 3) there is a compelling need for the information. See also Branzburg v. Hayes, 408 U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972). We find the trial court correctly applied this three-prong test in denying petitioner’s motion to quash two subpoenas duces tecum, served by the state in connection with a criminal investigation, which required disclosure of a video tape identifying the petitioner’s confidential sources. As such, petitioner has not established a departure from the requirements of the law to merit certiorari relief. See Bared & Co. v. McGuire, 670 So.2d 153, 156 (Fla. 4th DCA 1996).
DENIED.
STONE, C.J., and KLEIN, J., concur.